PER CURIAM.
This is an appeal by the lessor from a Final Judgment in an action for possession and delinquent rent. The appellee/lessee has not favored us with a brief. We have reviewed the entire record. The trial transcript consists of 97 pages of mass confusion. Nevertheless, it appears that the lessee was given a credit against rent for matters unrelated to the within lease. The trial judge granted the set-off albeit the lessee’s answer did not contain affirmative defenses or a counterclaim. The answer was a general denial. We are advised the lessee has voluntarily surrendered possession so the relief sought by this appeal is alleged delinquent rent, legal fees and costs. It is our opinion that justice would be served by a trial de novo. The parties should be granted leave to amend their pleadings if they be so advised. Ergo, we reverse and remand for a new trial.